Case 1:18-cv-05044-KAM-SJB Document 54 Filed 11/14/19 Page 1 of 21 PageID #: 482




 November 14, 2019

 Via ECF
 Hon. Sanket J. Bulsara
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

 Hon. Kiyo A. Matsumoto
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

 Re:       Liu et al. v. Wing Keung Enterprises, Inc. et al., 1:18-cv-05044-KAM-SJB
           Letter Motion for Conference

 Dear Judge Matsumoto and Magistrate Judge Bulsara:

 We represent Defendant Simon Chan in the above-referenced action. We write on behalf of all
 defendants in response to the letter filed by Plaintiffs’ counsel, Heng Wang, Esq., dated November
 13, 2019 (Doc. 53), which included a proposed briefing schedule for his anticipated motion for
 conditional certification of a collective action. As explained below, the pending motions to dismiss
 should result in the opposition briefing for that anticipated motion being stayed pending this
 Court’s ruling on the motions to dismiss, and in any event, we respectfully submit that the
 Plaintiffs’ proposed briefing schedule is too short. We therefore respectfully request a brief
 conference to discuss these matters.

 As Your Honors are aware, the rules requesting proposed briefing schedules, and the practice in
 this Court, is for the parties to meet and confer, and jointly propose a briefing schedule. This is
 obvious. Only if the parties cannot agree on a proposed briefing schedule would the parties take
 up the Court’s time and submit separate proposed schedules.

 In this case, for whatever reason, Plaintiff's counsel did not consult with us as to a proposed
 briefing schedule, and in his unilaterally proposed schedule, provided himself two weeks’ time for
 a reply brief, when the default rule is one week for replies. See Local Rule 6.1. While Mr. Wang
 did ask defendants if we would consent to the filing of a collective motion, he did not ask us about
 a briefing schedule or send us his proposed briefing schedule. In any event, our position regarding
 briefing is respectfully set forth below.

 First, because there are two pending motions to dismiss (Docs. 38-48), case law in the Second
 Circuit holds that briefing as to a motion for a collective action should be stayed pending resolution
 of the motions to dismiss. Aleman v. Innovative Elec. Services, L.L.C., 2014 WL 4742726, at *1

 Tom M. Fini                                                                          tom@catafagofini.com
                                                   1
Case 1:18-cv-05044-KAM-SJB Document 54 Filed 11/14/19 Page 2 of 21 PageID #: 483



 (S.D.N.Y. Sept. 15, 2014) (“The Court adjourned briefing of [the collective certification motion]
 pending resolution of defendants’ motion to dismiss”). This makes sense, because if the motions
 to dismiss are even granted in part, this could dramatically affect the scope of the proposed class
 included in the motion for a collective action.

 Second, even when briefing is appropriate, we respectfully submit that the briefing schedule should
 allow more time to brief the multiple issues involved. Because the defendant corporation employs
 numerous employees, and this case involves application of the Motor Carrier Exemption to the
 Fair Labor Standard Act (29 U.S.C. § 213 (b)(1)), which raises individualized issues of an
 employee’s duties and routes, there are powerful arguments that this case is not appropriate for
 collective treatment. Where, as here, a court would need to make fact intensive inquiries as to
 individualized issues, courts deny motions for conditional certification. See e.g., Myers v. Hertz
 Corporation, No. 02-cv-4325, slip op. at 9 (E.D.N.Y. May 18, 2006) (Denying motion for
 conditional certification because “any collective action would require the Court to make a fact-
 intensive inquiry into each potential plaintiff’s employment situation.”). A copy of the Myers
 decision denying conditional certification of a collective action because of individualized issues is
 attached hereto as Exhibit A.

 Third, it is important to note that this same plaintiff’s law firm, against these same defendants,
 previously moved in a prior action for collective certification, and the motion was denied in a case
 before Magistrate Judge Lois Bloom and Judge Weinstein. Chaohui Tang v. Wing Keung
 Enterprises, Inc., 2015 WL 13742378, at *7 (E.D.N.Y. Aug. 7, 2015) (“Plaintiffs’ other allegations
 that defendants maintained a common policy or plan that violated the law are so generalized and
 vague that on this record, the Court denies the motion for certification of a collective action.”).
 Attached hereto as Exhibit B is a copy of the important Tang decision denying certification of a
 collective action. This prior decision – denying collective treatment – highlights that the briefing
 for any motion for collective treatment will be somewhat more complicated than in a typical FLSA
 action.

 Given the multiple issues involved, if Plaintiffs elect to make a motion for a collective action at
 this time then we respectfully submit that, if any of Plaintiffs’ claims survive the motions to
 dismiss, the time for Defendants to submit opposition briefs should be four weeks after the pending
 motions to dismiss are decided, and the time for Plaintiffs’ to submit reply briefs should be four
 weeks after Defendants’ opposition briefs are filed. In any event, we respectfully submit that it
 would be unfair for the Plaintiffs’ proposed briefing schedule to be approved, since Plaintiffs’
 counsel oddly provided only himself an extra week, after failing to meet and confer with us about
 a schedule – a rather odd step in this prestigious Court.


                                                                      Respectfully submitted,


                                                                      /s/ Tom M. Fini
                                                                      Tom M. Fini, Esq.

 cc:    All counsel of record (via ECF)



                                                  2
Case 1:18-cv-05044-KAM-SJB Document 54 Filed 11/14/19 Page 3 of 21 PageID #: 484
Case 1:18-cv-05044-KAM-SJB Document 54 Filed 11/14/19 Page 4 of 21 PageID #: 485
Case 1:18-cv-05044-KAM-SJB Document 54 Filed 11/14/19 Page 5 of 21 PageID #: 486
Case 1:18-cv-05044-KAM-SJB Document 54 Filed 11/14/19 Page 6 of 21 PageID #: 487
Case 1:18-cv-05044-KAM-SJB Document 54 Filed 11/14/19 Page 7 of 21 PageID #: 488
Case 1:18-cv-05044-KAM-SJB Document 54 Filed 11/14/19 Page 8 of 21 PageID #: 489
Case 1:18-cv-05044-KAM-SJB Document 54 Filed 11/14/19 Page 9 of 21 PageID #: 490
Case 1:18-cv-05044-KAM-SJB Document 54 Filed 11/14/19 Page 10 of 21 PageID #: 491
Case 1:18-cv-05044-KAM-SJB Document 54 Filed 11/14/19 Page 11 of 21 PageID #: 492
Case 1:18-cv-05044-KAM-SJB Document 54 Filed 11/14/19 Page 12 of 21 PageID #: 493
Case 1:18-cv-05044-KAM-SJB Document 54 Filed 11/14/19 Page 13 of 21 PageID #: 494
Case 1:18-cv-05044-KAM-SJB Document 54 Filed 11/14/19 Page 14 of 21 PageID #: 495
Case 1:18-cv-05044-KAM-SJB Document 54 Filed 11/14/19 Page 15 of 21 PageID #: 496
Case 1:18-cv-05044-KAM-SJB Document 54 Filed 11/14/19 Page 16 of 21 PageID #: 497
Case 1:18-cv-05044-KAM-SJB Document 54 Filed 11/14/19 Page 17 of 21 PageID #: 498
Case 1:18-cv-05044-KAM-SJB Document 54 Filed 11/14/19 Page 18 of 21 PageID #: 499
Case 1:18-cv-05044-KAM-SJB Document 54 Filed 11/14/19 Page 19 of 21 PageID #: 500
Case 1:18-cv-05044-KAM-SJB Document 54 Filed 11/14/19 Page 20 of 21 PageID #: 501
Case 1:18-cv-05044-KAM-SJB Document 54 Filed 11/14/19 Page 21 of 21 PageID #: 502
